Name: Commission Regulation (EC) NoÃ 527/2005 of 1 April 2005 concerning tenders submitted under tendering procedure for the refund on consignment of husked long grain B rice to the island of RÃ ©union referred to in Regulation (EC) NoÃ 2033/2004
 Type: Regulation
 Subject Matter: trade policy;  Africa;  plant product
 Date Published: nan

 2.4.2005 EN Official Journal of the European Union L 84/17 COMMISSION REGULATION (EC) No 527/2005 of 1 April 2005 concerning tenders submitted under tendering procedure for the refund on consignment of husked long grain B rice to the island of RÃ ©union referred to in Regulation (EC) No 2033/2004 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the market in rice (1), and in particular Article 5(3) thereof, Having regard to Commission Regulation (EEC) No 2692/89 of 6 September 1989 laying down detailed rules for exports of rice to RÃ ©union (2), and in particular Article 9(1) thereof, Whereas: (1) Commission Regulation (EC) No 2033/2004 (3) opens an invitation to tender for the subsidy on rice exported to RÃ ©union. (2) Article 9 of Regulation (EEC) No 2692/89 allows the Commission to decide, in accordance with the procedure laid down in Article 2b(2) of Regulation (EC) No 1785/2003 and on the basis of the tenders submitted, to make no award. (3) On the basis of the criteria laid down in Articles 2 and 3 of Regulation (EEC) No 2692/89, a maximum subsidy should not be fixed. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 No action shall be taken on the tenders submitted from 28 to 31 March 2005 in response to the invitation to tender referred to in Regulation (EC) No 2033/2004 for the subsidy on exports to RÃ ©union of husked long grain B rice falling within CN code 1006 20 98. Article 2 This Regulation shall enter into force on 2 April 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 April 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 96. (2) OJ L 261, 7.9.1989, p. 8. Regulation as last amended by Regulation (EC) No 1275/2004 (OJ L 241, 13.7.2004, p. 8). (3) OJ L 353, 27.11.2004, p. 9.